Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that none of the cited references disclose or teach the amended features, the examiner disagrees. A separate embodiment of Smith is relied upon to teach the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haydock (US 5775318 A), hereinafter Haydock, in view of Smith (GB 2197449 A), hereinafter Smith.

Regarding claim 1, Haydock discloses a gas furnace comprising: 
a manifold that provides a flow path of fuel gas (19); 
a burner for burning a mixture of air and fuel gas discharged from the manifold (17); 
a primary heat exchanger that provides a first flow path and allows a combustion gas produced by the combustion of the mixture to move through the first flow path (31 and/or 36); and 
a secondary heat exchanger located adjacent to the primary heat exchanger, that provides a second flow path and allows the combustion gas discharged from the primary heat exchanger to move through the second flow path (38), wherein the secondary heat exchanger comprises: 
at least one tube forming the second flow path (Figures 2 and 2A); and 
a baffle inserted into the at least one tube (42), wherein the baffle comprises: 
a plate extending long in a lengthwise direction of the tube and twisted in the shape of a screw (“spiral twisted ribbons or "turbulators" 42” column 5, line 50).

    PNG
    media_image1.png
    742
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    659
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    746
    media_image3.png
    Greyscale

Haydock does not disclose a plurality of holes formed to penetrate the plate, wherein:
for each pitch of the screw shape, the plurality of holes are formed on the plate, or
the plurality of holes are arranged with different heights based on the width direction of the tube and are sequentially arranged in an alternating fashion along the central axis of the tube.

However, Smith teaches a plurality of holes formed to penetrate the plate, wherein:
the plurality of holes are formed on the plate, and
the plurality of holes are arranged with different heights based on the width direction of the tube and are sequentially arranged in an alternating fashion along the central axis of the tube (“The strip shown in Fig. 6 is perforated”).

    PNG
    media_image4.png
    280
    355
    media_image4.png
    Greyscale

In view of Smith’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of holes formed to penetrate the plate, wherein:
the plurality of holes are formed on the plate, and
the plurality of holes are arranged with different heights based on the width direction of the tube and are sequentially arranged in an alternating fashion along the central axis of the tube as is taught in Smith, in the gas furnace as presently modified.
One would have been motivated to include a plurality of holes formed to penetrate the plate, wherein:
the plurality of holes are formed on the plate, and
the plurality of holes are arranged with different heights based on the width direction of the tube and are sequentially arranged in an alternating fashion along the central axis of the tube because Smith states “Figs. 5 and 9 have the edges of the strip notched which facilitates interflow of fluid from one side of the strip to the other, particularly in cases where the strip is substantially the same in width as the transverse dimension of the bore in which it is inserted. In addition, the edges provide localised turbulence and contribute to what are known in the art as "edge effects" which minimise the disadvantages of film effects. The strip shown in Fig. 6 is perforated which is thought likely to produce similar results to Figs. 5 and 9” (page 1, line 102). Therefore, including the cutouts as taught by Smith will improve turbulence and likewise heat transfer.

The examiner notes that the holes of Smith are a modification of the plate of Haydock which is a screw shape having a single pitch. The combination of these references will result such that for each pitch of the screw shape, the plurality of holes are formed on the plate.

Regarding claim 9, Haydock, as modified by Smith, discloses the gas furnace of claim 1, wherein the plate comprises a plurality of segments, and the plurality of holes are formed in the plurality of segments, respectively (A “segment” may be “each of the parts into which something is or may be divided” [Google]. The plate of Haydock may be divided into segments [e.g. quartered or lengths of three inches] which would each possess the holes taught by Smith).

Regarding claim 10, Haydock, as modified by Smith, discloses the gas furnace of claim 1, wherein the plate comprises a plurality of segments, and the plurality of holes are formed in each of the plurality of segments (A “segment” may be “each of the parts into which something is or may be divided” [Google]. The plate of Haydock may be divided into segments [e.g. quartered or lengths of three inches] which would each possess the holes taught by Smith).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carbone (US 5997285 A) This reference is provided as evidence that the manifold and nozzle identified in Joardar are, in fact, a manifold and nozzle.

    PNG
    media_image5.png
    548
    801
    media_image5.png
    Greyscale

Diesch (US 5094224 A)  

    PNG
    media_image6.png
    557
    717
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    476
    143
    media_image7.png
    Greyscale

Smith (US 3235003 A) 

    PNG
    media_image8.png
    333
    502
    media_image8.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799